DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 6, 7, 9, 10, and 12-14 are pending examination and in response to the claims filed December 8, 2021. Claims 1, 3, 4, 7, 10, and 13 are amended. Claim 14 is newly presented. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
Response to Arguments
Applicant’s arguments with respect to claim(s)  1, 3, 4, 6, 7, 9, 10, and 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 3, 4, 6, 7, 9, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breckenridge et al. (US20120191631; hereinafter "Breckenridge") in view of Khumoyun (Spark Based Distributed Deep Learning Framework For Big Data Applications) and Rinott et al. (US20130218813 hereinafter “Rinott”).

Regarding claim 1, (Currently Amended) A method for updating [deep] learning method, the method comprising: 
receiving a new training data set sent by a client, the new training data set being detected by the client in a preset path (Breckenridge: Paragraph [0008] “receiving new training data and adding the new training data to a training data queue” [0010] “The client computing system can incrementally provide new training data and be provided access to the most effective trained predictive model available at a given time, based on the training data provided by the client computing system as of that given time. ” Receiving a new training data set sent by a client is taught as the client computing system can incrementally provide new training data. The system receives new training data and adds the new training data to a training data queue. Breckenridge teaches the use of a learning model.); 

training a preset [deep] learning model based on the new training data set using a [deep] learning method to obtain a trained prediction model (Breckenridge: Paragraph [0032] “Providing accessing to the client computing system of a predictive model that has been retrained using new training data (i.e., training data available after receiving the initial training data) is described below in reference to FIGS. 5 and 6.” Training a preset deep learning model based on the new training data set using a deep learning method to obtain a trained prediction model is taught as a predictive model that has been retrained using new training data (i.e., training data available after receiving the initial training data));

 and updating the preset [deep] learning model to the prediction model so that the prediction model is used to perform a data prediction operation online (Breckenridge: Paragraph [0034] “The process 400 and system 200 can be used in various different applications. Some examples include (without limitation) making predictions relating to customer sentiment, transaction risk, species identification, message routing, diagnostics, churn prediction, legal docket classification, suspicious activity, work roster assignment, inappropriate content, product recommendation, political bias, uplift marketing, e-mail filtering and career counseling.” [0048] “a request that includes the input data. The predictive modeling server system 206 receives the input data and prediction request from the client computing system 202 (Step 414). In response, the input data is input to the trained predictive model 218 and a predictive output generated by the trained model (Step 416). The predictive output is provided; it can be provided to the client computing system (Step 418).” 10Updating the preset deep learning model to the prediction model so that the prediction model is used to perform a data prediction operation online is taught as the predictive modeling server receives the input data and prediction request from the client and then generating a predictive output from the trained predictive model.), wherein training the preset …model based on the new training data set using a…[deep] learning method (Breckenridge: Paragraph [0032] “Providing accessing to the client computing system of a predictive model that has been retrained using new training data (i.e., training data available after receiving the initial training data) is described below in reference to FIGS. 5 and 6.” Training the preset model based on the new training data set using a… learning method is taught as a predictive model that has been retrained using new training data (i.e., training data available after receiving the initial training data)), comprises:…

While Breckenridge teaches learning models and methods, Breckenridge does not explicitly disclose a deep learning model and deep learning method as claimed. Furthermore, Breckenridge does not explicitly teach selecting training data satisfying a preset condition from the new training data set as first training data, to generate a first training data set by the first training data, the preset condition being that the training data comprises feature information and a corresponding prediction result; and training the preset deep learning model based on the first training data in the first training data set by using the feature information as an input of the preset deep learning model, and the prediction result corresponding to the feature information as an output of the preset deep learning model.
Khumoyun further teaches the deep learning model and method as claimed (Khumoyun: Section C “The main focus of this project is to integrate Deep Learning algorithm with cloud computing system to manipulate hugescale data. In this project, implementation of Deep Learning method to train the input data, in which MapReduce programming model is exploited to parallelize the execution.” A deep learning model is taught as integrate Deep Learning algorithm to manipulate huge scale data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive modelling platform of Breckenridge with the Spark Based Distributed Deep Learning Framework of Khumoyun in order to utilize deep learning to address some major issues of Big Data, thereby  including withdrawing complex patterns from huge volumes of data, fast information retrieval, data classification, semantic indexing and so on (Khumoyun: Abstract “Deep Learning could be effectively exploited to address some major issues of Big Data, including withdrawing complex patterns from huge volumes of data, fast information retrieval, data classification, semantic indexing and so on”).
While Breckenridge in view of Khumoyun teaches the deep learning model and method, Breckenridge in view of Khumoyun does not explicitly disclose selecting training data satisfying a preset condition from the new training data set as first training data, to generate a first training data set by the first training data, the preset condition being that the training data comprises feature information and a corresponding prediction result; and training the preset [deep learning] model based on the first training data in the first training data set by using the feature information as an input of the preset [deep learning] model, and the prediction result corresponding to the feature information as an output of the preset [deep learning] model.
Rinott further teaches selecting training data satisfying a preset condition from the new training data set as first training data, to generate a first training data set by the first training data, the preset condition being that the training data comprises feature information and a corresponding prediction result (Rinott: Paragraph [00041] “The training dataset comprises a sample of data-points (i.e., x∈X) provided using a set of features (denoted F), and for each data-point an associated label is given (i.e., y∈Y:label(x)=y).” [0042] “may be trained using the training dataset. In some exemplary embodiments, only a portion of the dataset is utilized for training the CT, such that some data-points are not utilized for training the CT. Additionally or alternatively, the CT may require a subset of the set of features to define the data-points” Selecting training data satisfying a preset condition from the new training data set as first training data is taught as the classifier tool may require a subset of the set of features to define the data-points(i.e. require is equated to the preset condition.). The examiner interprets the new training data set as using the condition to select a portion of the dataset as the new training dataset as taught by Rinott. To generate a first training data set by the first training data, the preset condition being that the training data comprises feature information and a corresponding prediction result is further taught as the training dataset comprises a sample of data-points (i.e., x∈X) provided using a set of features (denoted F) (i.e. feature information), and for each data-point an associated label is given (i.e. prediction result).); 
and training the preset [deep learning] model based on the first training data in the first training data set by using the feature information as an input of the preset [deep learning] model (Rinott: Paragraph [0003] “The training data may comprise a sample of data-points, each given using a set of features which are used by the classifier, as well as the label, which is to be predicted.” Training the preset … model based on the first training data in the first training data set by using the feature information as an input of the preset …model is taught as the training data may comprise a sample of data-points, each given using a set of features which are used by the classifier.), and the prediction result corresponding to the feature information as an output of the preset [deep learning] model (Rinott: Paragraph [0062] “CP is the common prediction and N is the number of predictions made. Referring still to this example, in case out of ten predictions seven are a prediction of label I, and the additional three predictions of one or more different labels, then the stability measurement may be 0.7.” The prediction result corresponding to the feature information as an output of the preset … model is taught as the predictions made which are the label inputted with the training data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Breckenridge and  Khumoyun with Rinott in order to determine the reliability for a training set, thereby  providing an reliability indication using a correct label provided as a part of the training dataset (Rinott: Paragraph[0021] “a correct fraction scheme may be aimed at determining reliability for training dataset based on a correct fraction of the predictions provided in view of different training data for the CT. In some exemplary embodiments, reliability indication may be provided based on a correct/incorrect determination of the prediction made by the CT with respect to the correct label, which may be given as part as the training set.”).
Claim 7 and 13 are similarly rejected but for the recitation of “An apparatus for updating a deep learning model, the apparatus comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:” further taught by Breckenridge [0003] “instructions that, when executed by the one or more computers, cause the one or more computers to perform operations” Claim 22 of Breckenridge recites “A computer-readable storage device encoded with a computer program product…executed on one or more computers” refer to claim 1 for further analysis.

Regarding claim 3, (Currently Amended) Breckenridge in view of Khumoyun and Rinott teaches the method according to claim 1,... the method further comprising: storing the first training data in the first training data set to a target training data set (Breckenridge: Paragraph [0008] “receiving new training data and adding the new training data to a training data queue. Whether a size of the training data queue size is greater than a threshold size is determined. When the training data queue size is greater than the threshold size, multiple stored trained predictive models and a stored training data set are retrieved. Each of the stored trained predictive models was generated using the training data set and a training function” Storing the first training data in the first training data set to a target training data set is taught as a stored training data set are retrieved and used for training a predictive model.), wherein the target training data set is a preset training data set, and each time the preset [deep] learning model is trained, corresponding training data is acquired from the target training data set (Breckenridge: Paragraph [0008] “receiving new training data and adding the new training data to a training data queue. Whether a size of the training data queue size is greater than a threshold size is determined. When the training data queue size is greater than the threshold size, multiple stored trained predictive models and a stored training data set are retrieved. Each of the stored trained predictive models was generated using the training data set and a training function” The target training 25data set is a preset training data set, and each time the preset … learning model is trained, corresponding training data is acquired from the target training data set is further taught as feeding the new training data from the training data queue to the trained predictive model which is executed based on the request from the client computing system.).  
(Khumoyun: Section C “The main focus of this project is to integrate Deep Learning algorithm with cloud computing system to manipulate hugescale data. In this project, implementation of Deep Learning method to train the input data, in which MapReduce programming model is exploited to parallelize the execution.” A deep learning model is taught as integrate Deep Learning algorithm to manipulate huge scale data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive modelling platform of Breckenridge with the Spark Based Distributed Deep Learning Framework of Khumoyun in order to utilize deep learning to address some major issues of Big Data, thereby  including withdrawing complex patterns from huge volumes of data, fast information retrieval, data classification, semantic indexing and so on (Khumoyun: Abstract “Deep Learning could be effectively exploited to address some major issues of Big Data, including withdrawing complex patterns from huge volumes of data, fast information retrieval, data classification, semantic indexing and so on”).
	Rinott further teaches wherein after selecting training data satisfying a preset condition from the new training data 2 set as first training data, to generate a first training data set by the first training data (Rinott: Paragraph [00041] “The training dataset comprises a sample of data-points (i.e., x∈X) provided using a set of features (denoted F), and for each data-point an associated label is given (i.e., y∈Y:label(x)=y).” [0042] “may be trained using the training dataset. In some exemplary embodiments, only a portion of the dataset is utilized for training the CT, such that some data-points are not utilized for training the CT. Additionally or alternatively, the CT may require a subset of the set of features to define the data-points” Selecting training data satisfying a preset condition from the new training data set as first training data is taught as the classifier tool may require a subset of the set of features to define the data-points(i.e. require is equated to the preset condition.). The examiner interprets the new training data set as using the condition to select a portion of the dataset as the new training dataset as taught by Rinott.),
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Breckenridge and  Khumoyun with Rinott in order to determine the reliability for a training set, thereby  providing an reliability indication using a correct label provided as a part of the training dataset (Rinott: Paragraph[0021] “a correct fraction scheme may be aimed at determining reliability for training dataset based on a correct fraction of the predictions provided in view of different training data for the CT. In some exemplary embodiments, reliability indication may be provided based on a correct/incorrect determination of the prediction made by the CT with respect to the correct label, which may be given as part as the training set.”).
	Claim 9 is similarly rejected refer to claim 3 for further analysis.

Regarding claim 4, (Currently Amended) Breckenridge in view of Khumoyun and Rinott teaches the method according to claim 1, Khumoyun further teaches … comprises: performing a preset MapReduce task or a preset Spark task to select the training data (Khumoyun: Section C “In this project, implementation of Deep Learning method to train the input data, in which MapReduce programming model is exploited to parallelize the execution. The MapReduce job consists of the mapper and reducer procedures, in which the mapper procedure will withdraw key/value pairs from input data and dispatch them into a list of intermediate key/value pairs, and reducer procedure combines these intermediate values according to the same key computed from mapper procedure to generate output values.” Performing a preset MapReduce task or a preset Spark task to select the training data is taught as the MapReduce job consists of the mapper and reducer procedures, in which the mapper procedure will withdraw key/value pairs from input data and dispatch them into a list of intermediate key/value pairs, and reducer procedure combines these intermediate values according to the same key computed from mapper procedure to generate output values.)…
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive modelling platform of Breckenridge with the Spark Based Distributed Deep Learning Framework of Khumoyun in order to utilize a MapReduce job, thereby implementation of Deep Learning method to train the input data, in which MapReduce programming model is exploited to parallelize the execution (Khumoyun: Section C “implementation of Deep Learning method to train the input data, in which MapReduce programming model is exploited to parallelize the execution”).
Rinott teaches … wherein selecting training data satisfying a preset condition from the new training data set as first training data, to generate a first training data set by the first training data… satisfying the preset condition from the new training data set and generating the first training data set (Rinott: Paragraph [00041] “The training dataset comprises a sample of data-points (i.e., x∈X) provided using a set of features (denoted F), and for each data-point an associated label is given (i.e., y∈Y:label(x)=y).” [0042] “may be trained using the training dataset. In some exemplary embodiments, only a portion of the dataset is utilized for training the CT, such that some data-points are not utilized for training the CT. Additionally or alternatively, the CT may require a subset of the set of features to define the data-points” Here, the classifier tool may require a subset of the set of features to define the data-points(i.e. require is equated to the preset condition.). The examiner interprets the new training data set as using the condition to select a portion of the dataset as the new training dataset as taught by Rinott.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Breckenridge and  Khumoyun with Rinott in order to determine the reliability for a training set, thereby  providing an reliability indication using a correct label provided as a part of the training dataset (Rinott: Paragraph[0021] “a correct fraction scheme may be aimed at determining reliability for training dataset based on a correct fraction of the predictions provided in view of different training data for the CT. In some exemplary embodiments, reliability indication may be provided based on a correct/incorrect determination of the prediction made by the CT with respect to the correct label, which may be given as part as the training set.”).
Claim 10 is similarly rejected refer to claim 4 for further analysis.

15Regarding claim 6, Breckenridge in view of Khumoyun and Rinott teaches the method according to claim 1, wherein a data monitoring tool is pre-installed on the client, the new training data set is detected by the client by periodically inspecting a training data set in the preset path using the data monitoring tool (Breckenridge: Paragraph [0024] “The training data 106 a can also include new training data that can be uploaded from the client computing system 104 a as additional training data becomes available. The client computing system 104 a may upload new training data whenever the new training data becomes available on an ad hoc basis, periodically in batches, in a batch once a certain volume has accumulated, or otherwise.” A data monitoring tool is pre-installed on the client, the new training data set is detected by the client by periodically inspecting a training data set in the preset path using the data monitoring tool is taught as the client computing system which monitors for the new training data as it becomes available on an ad hoc basis, periodically in batches, in a batch once a certain volume has accumulated. It then uploads new training data to the system.), the data monitoring tool is installed on the client by a user 20to which the client belongs (Breckenridge: Paragraph [0024] “The training data 106 a can include initial training data, which may be a relatively large volume of training data the client entity has accumulated, for example, if the client entity is a first-time user of the system” The data monitoring tool is installed on the client by a user 20to which the client belongs is taught as the client computing system ), and the client periodically inspects whether a new training data set exists in the preset path after the installed data monitoring tool is initiated (Breckenridge: Paragraph [0024] “The client computing system 104 a may upload new training data whenever the new training data becomes available on an ad hoc basis, periodically in batches, in a batch once a certain volume has accumulated, or otherwise.” The client periodically inspects whether a new training data set exists in the preset path after the installed data monitoring tool is initiated and a training data synchronization instruction is sent by the user is taught as the client computing system may upload new training data whenever the new training data becomes available on an ad hoc basis, periodically in batches, in a batch once a certain volume has accumulated.) and a training data synchronization instruction is sent by the user (Breckenridge: Paragraph [0048] “the client computing system 202 or other user computing platform that can be used to access the trained model; for example, the address can be a URL (Universal Resource Locator). Access to the trained predictive model can be limited to authorized users. For example, a user may be required to enter a user name and password that has been associated with an authorized user before the user can access the trained predictive model from a computing system, including the client computing system 202. If the client computing system 202 desires to access the trained predictive model 218 to receive a predictive output, the client computing system 202 can transmit to the URL a request that includes the input data. The predictive modeling server system 206 receives the input data and prediction request from the client computing system 20” A training data synchronization instruction is sent by the user is taught as a user may be required to enter a user name and password that has been associated with an authorized user before the user can access the trained predictive model from a computing system.).  

Claim 12 is similarly rejected refer to claim 6 for further analysis.

Regarding claim 14, Breckenridge in view of Khumoyun and Rinott teaches the method according to claim 1, wherein the preset deep learning model is obtained in advance by: receiving, from the client, a model training code written using the deep learning method (Breckenridge: Paragraph [0024] “the client computing system can use code (provided by the client computing system or otherwise) that is configured to make a request to the predictive modeling server system 206 to generate a predictive output using the trained predictive model 218. By way of example, the code can be a command line program” Receiving, from the client, a model training code written using the…learning method is taught as the client computing system can use code (provided by the client computing system or otherwise) that is configured to make a request to the predictive modeling server system.); and running the model training code to obtain the preset [deep] learning model (Breckenridge: Paragraph [0051] “(e.g., using cURL) or a program written in a compiled language (e.g., C, C++, Java) or an interpreted language (e.g., Python). In some implementations, the trained model can be made accessible to the client computing system or other computer platforms by an API through a hosted development and execution platform, e.g., Google App Engine.” Running the model training code to obtain the preset … learning model is taught as a program written in a compiled language (e.g., C, C++, Java) or an interpreted language (e.g., Python). In some implementations, the trained model can be made accessible to the client computing system or other computer platforms).
	Khumoyun further teaches deep learning code (Khumoyun: Section B. “Caffe Deep Learning framework (which is <ritten in C++), and a lightweight tensor library. Perhaps most lll1portantly, the developers claim that there are numerous additional benefits to realize by integrating Deep Learning into an existing data processing pipeline” deep learning code run on a platform is taught as deep learning framework written in C++.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive modelling platform of Breckenridge with the Spark Based Distributed Deep Learning Framework of Khumoyun in order to utilize a MapReduce job, thereby implementation of Deep Learning method to train the input data, in which MapReduce programming model is exploited to parallelize the execution (Khumoyun: Section C “implementation of Deep Learning method to train the input data, in which MapReduce programming model is exploited to parallelize the execution”).
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.S./Examiner, Art Unit 2127                                                                                                                                                                                                                                                                                                                                                                                                              
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145